Citation Nr: 1009857	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1941 to March 
1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In November 2009, after advancing this case on the docket 
because of the Veteran's age, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC) to schedule 
him for a videoconference hearing.  He had this hearing in 
February 2010 before the undersigned Veterans Law Judge of 
the Board.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied service 
connection for residuals of low back injury because there was 
no medical or other competent evidence showing the Veteran 
had sustained a relevant injury specifically to his low back 
while in the military, or had a then-current diagnosis of a 
low back disorder, or that there was a correlation between 
his claimed current low back disorder and his military 
service - including the injury alleged.

2.  The additional evidence received since that October 2001 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for residuals of a low back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant case law, statutes, and VA regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
specifically concerning claims for increased ratings, which 
is not the situation here as the Veteran's claim is for 
service connection - and, to be even more exact, is a 
petition to reopen a previously denied, unappealed, claim for 
this.  The Veterans Court's other holdings in Vazquez-Flores 
appear to be intact, that is, regarding the above discussion 
of prejudicial deficiencies in timing or content of VCAA 
notice as they concern claims for service connection.

And, here, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007, 
some 2 months before initially adjudicating his claim 
(petition to reopen) in the September 2007 decision at issue 
in this appeal.  So the letter preceded the initial 
adjudication of his claim, the preferred sequence.  The 
letter informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  This included apprising him 
of the deficiencies in the evidence when his claim was 
previously considered in October 2001 since the letter 
sufficiently explained the bases of that prior denial.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  The letter also complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and available private medical records.  There also is the 
transcript of his February 2010 videoconference hearing.



During his videoconference hearing, the Veteran testified 
that shortly after his discharge from service in 1947 - say, 
within 6 months, he went to Charity Hospital because he had 
been experiencing progressively worsening low back pain since 
an injury in service, in 1945, when he fell down a hatch 
while stationed aboard the USS Palm in the South Pacific 
during a typhoon.  He also testified that he later learned 
that Louisiana State University (LSU) and Tulane University 
used Charity patients for research and training, and that he 
was told in 1952 or thereabouts that he had a ruptured disc, 
for which he had surgery.  But in other testimony during his 
hearing, he acknowledged that he was not treated immediately 
after that injury in service, even the following day, so 
there are no records concerning that injury, and that the 
records concerning his initial evaluation and treatment 
immediately after service from Charity Hospital are no longer 
available, either.  Hence, even he acknowledges that further 
attempts to obtain these records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  The only records obtained from 
Charity Hospital are far more recent, including from July 
1980.  He also indicated that Hurricane Katrina in August 
2005 had destroyed even the Charity records that were 
maintained, instead, at LSU.  So further attempts to obtain 
these records from LSU also admittedly would be futile.  Id.

As will be explained, however, when initially considering his 
claim in October 2001 the RO accepted a supporting buddy lay 
statement from K.A.C. concerning the purported low back 
injury in service, when the Veteran fell down the hatch.  
Still, there was no medical indication of any chronic 
residual disability in service, even accepting that that 
injury in service had occurred on the basis of this 
supporting lay statement, since the Veteran's January 1947 
military discharge examination was unremarkable for any 
relevant complaint or objective clinical finding.  Moreover, 
even the more recent July 1980 record from Charity Hospital 
and LSU did not reveal any relevant defect referable to his 
low back since there were no pertinent complaints, findings 
or diagnosis of a back condition, even then, as of 1980.  So 
there was no basis for granting his claim even considering it 
in a light most favorable to him.

Indeed, even now in connection with the current petition to 
reopen this claim, there still is no competent evidence that 
he has a diagnosis of any low back disorder.  So absent the 
submission of new and material evidence, including in this 
specific regard to warrant reopening his claim, VA is not 
obligated to schedule him for a VA compensation examination 
for a medical nexus opinion because there is no current 
disability to causally relate to his military service - 
including to that injury in service even accepting that it 
occurred.  38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board is 
therefore satisfied VA has provided all assistance required 
by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Residuals of a Low Back 
Injury

As already alluded to, an earlier October 2001 rating 
decision initially considered and denied the Veteran's claim 
for service connection for residuals of a low back injury.  
And when not appealed, that decision became final and binding 
on him based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  

The Veteran filed a petition to reopen this claim in June 
2007.  Therefore, the amended regulations with respect to new 
and material evidence are for application.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version 
of 38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

The September 2007 rating decision at issue in this appeal 
denied the petition to reopen the claim - concluding there 
was no new and material evidence.  Regardless, so, too, must 
the Board make this threshold preliminary determination, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the underlying 
claim on its merits on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

In the prior October 2001 decision, the RO denied the claim 
because, even accepting the Veteran may have sustained a low 
back injury during service in the manner alleged (falling 
down a hatch as indicated in the supporting buddy statement), 
there still was no indication he had any chronic residual 
disability.  In concluding this, the RO pointed out that his 
January 1947 military discharge examination was unremarkable 
for any relevant complaints or objective clinical findings, 
as was even the far more recent record obtained from 
LSUMC/Charity Hospital from July 1980 because it also was 
unremarkable for any complaints, findings or diagnosis of a 
back condition.  So inasmuch as he did not have the required 
evidence of a then current low back disorder, there 
necessarily was no then current low back disability to 
attribute to his military service, including to the injury in 
question in service even accepting that it had occurred.

The RO based that unfavorable determination on information 
gleaned from the Veteran's STRs, his original claim 
application (VA Form 21-526), and the statements he had 
submitted personally and the one mentioned from a fellow 
soldier in August 2001.  The Veteran also clarified that his 
attempt to obtain other potentially relevant records, 
referring to those at Charity Hospital concerning evaluation 
and treatment he purportedly had received in 1947, rather 
immediately after his service ended, were unsuccessful 
because those records were only maintained for 10 years.  He 
said he initially went to Charity Hospital in 1947 because he 
was experiencing numbness in his legs at times, and since VA 
did not see anything wrong.  He also said he was a research 
patient at Charity (for LSU) for his ruptured disc.

In the several years since that October 2001 decision, there 
has not been any pertinent medical or lay evidence submitted 
that is both new and material to the claim insofar as 
indicating the Veteran has chronic low back disability as a 
result of that injury in service.  The additional evidence 
submitted primarily consist of two statements from the 
Veteran in July 2007 and October 2008 and the transcript of 
his videoconference hearing testimony in February 2010.  But 
in this written and oral testimony, he merely reiterates 
arguments he made prior to the RO denying his claim in 
October 2001.  So this evidence is not new.  See Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  It always has been his contention that he 
injured his low back during service when he fell down the 
hatch and that he has chronic, meaning permanent, disability 
as a consequence.  So merely reasserting this same allegation 
is not new evidence.

Regardless, there also still is no competent medical evidence 
showing a current diagnosis of a low back disability, which 
was also previously lacking in his claim, which could in turn 
be causally related to that injury in service.  And without 
proof of the existence of a current disability, there can be 
no valid claim, whether by means of direct or presumptive 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



So, in summary, none of the additional evidence submitted or 
otherwise obtained since the prior final and binding October 
2001 decision addresses these essential elements of service 
connection that were missing when the RO initially considered 
and denied the claim in that earlier decision.  Thus, there 
is no new and material evidence to reopen the claim and the 
petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in 
the absence of new and material evidence, the benefit-of-the- 
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
for service connection for residuals of a low back injury is 
not reopened.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


